internal_revenue_service number release date index number --------------------------------- ---------------------------------------- ------------------------------------ - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 - plr-145557-03 date december legend league --------------------------------- ----------------------- plan ----------------------------------------------------------------------- country x ----------- dear ------------------ ------------------ exempt from tax under sec_501 of the internal_revenue_code code concerning whether plan would continue to meet the requirements of sec_457 of the code and continue to be excepted from sec_457 of the code following the proposed amendment to the plan as described below the plan was established as of date to provide certain benefits to general managers of the league’s member teams participants the plan is a nonelective nonqualified_deferred_compensation_plan that provides compensation to participants the plan provides for the payment of benefits in the amounts and at the times determined under the plan all plan benefits are paid as annuities except that benefits worth less than minimum amounts specified in the plan are paid as lump sums none of the participants are employees of the league and there are no individual variations or options under the plan participants in the plan include citizens of the united_states as well as citizens of country x this is in reply to a request for a ruling on behalf of the ---------- ----------------------- the league has been advised that under the tax laws of country x general by a ruling letter plr dated date the service ruled in part plr-145557-03 that sec_457 would not apply to compensation deferred under the plan because the plan met the requirements of sec_457 of the code managers of the clubs whose home facilities for playing league games are located in country x may now be subject_to the federal_income_tax of country x on their vested benefits in the plan as those benefits accrue rather than when the benefits are actually paid or made available to the general managers accordingly the league proposes to amend the plan to exclude all of the general managers whose home facilities for playing league games are located in country x amendment specifically the league proposes to amend the plan to apply only to general managers whose home facilities for playing league games are located in the united_states under the amendment general managers whose clubs are located in country x will no longer be eligible to participate in the plan but will be entitled to the benefits they have accrued under the plan as of the date of the amendment unless all of the current and former general managers of clubs located in county x with accrued_benefits under the plan consent in writing to give up those benefits sec_457 of the code contains rules for the taxation of deferred_compensation plans of state and local governments and tax-exempt organizations if a plan complies with sec_457 compensation deferred under the plan will not be included in income until the year is paid or otherwise made available sec_457 of the code exempts a plan from sec_457 if it provides nonelective deferred_compensation for services not performed as an employee the compensation shall be treated as nonelective only if all individuals with the same relationship to the payor other than those who have not satisfied any applicable initial service requirements are covered under the same plan with no individual variations or options under the plan does not include and sec_457 and sec_1_457-2 through of the regulations do not apply to any nonelective deferred_compensation under which all individuals other than those who have not satisfied any applicable initial service requirement with the same relationship with the eligible_employer are covered under the same plan with no individual variations or options under the plan as described in sec_457 but only to the extent the compensation is attributable to services performed as an independent_contractor clubs have home facilities for playing league games that are located in the united sec_1_457-2 of the income_tax regulations provide that the term plan under the proposed amendment the plan will apply to all participants whose this ruling concerns only the effect of the amendment no opinion is expressed plr-145557-03 states thus all individuals with the same relationship to the eligible_employer will be covered under the same plan with no individual variations or options under the plan accordingly the proposed amendment to exclude general managers of clubs located in country x who are subject_to the federal_income_tax of country x will not violate the requirements of sec_457 and sec_457 will continue to be inapplicable to the deferred_compensation under the plan with respect to the general managers of clubs located in the united_states with regard to the timing of inclusion in income of amounts deferred under the plan this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent except as specifically stated above no opinion is expressed on the federal tax consequences of the transaction described above under any other provision of the code moreover if the plan or trust agreement is significantly amended this ruling may no longer apply concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter letter is being sent to your authorized representative representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely robert d patchell chief branch office of office of the associate chief_counsel employee_benefits and exempt_organizations
